t c memo united_states tax_court donald l head petitioner v commissioner of internal revenue respondent docket no filed date donald l head pro_se michelle k loesch for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioner's federal income taxes for and in the respective amounts of dollar_figure and dollar_figure and additions to tax for and under sec_6651 in the respective amounts of dollar_figure and dollar_figure following a concession by petitioner the issues for decision are whether petitioner is entitled to deduct dollar_figure as a business foreclosure_loss in whether petitioner is entitled to a dependency_exemption for his companion florence h ratliff in whether petitioner is entitled to a dollar_figure net_operating_loss_carryover from and to and whether petitioner is liable for sec_6651 additions to tax for failure to timely file his and federal_income_tax returns all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference background at the time he filed his petition donald l head petitioner resided in arlington washington petitioner did not timely file his and federal_income_tax returns petitioner was married to diyana a head ms head they separated sometime in and divorced in date the jensen road property in petitioner purchased property located pincite jensen road in bellingham washington the jensen road property petitioner and ms head began building a residential structure for investment speculation purposes on the jensen road property the jensen road house or house in that year during the construction petitioner and ms head resided in a mobile home construction of the jensen road house was completed in date the jensen road house was immediately put up for sale a potential purchaser was located but the anticipated sale did not materialize because petitioner and ms head had no other residence and the house could not be insured if vacant they moved into the jensen road house in late date petitioner lived in the jensen road house until date ms head lived in the jensen road house until date the norwest commercial bank loans in date petitioner borrowed funds in the amounts of dollar_figure and dollar_figure from norwest commercial bank ncb securing both loans with a mortgage against the jensen road house in date petitioner borrowed an additional dollar_figure from ncb again securing the loan with a mortgage against the jensen road house petitioner used a portion of the loan proceeds to operate a retail coin and stamp business and a portion of the loan proceeds for personal purposes he operated the coin and stamp business until april or date in date petitioner moved to california where he began working for the boeing co the foreclosure on date ncb foreclosed upon its mortgages and took possession of the jensen road property and house at this point in time ms head moved out of the jensen road house petitioner's and federal_income_tax returns on schedule c relating to petitioner's retail coin and stamp business attached to petitioner's federal_income_tax return petitioner deducted dollar_figure as a loss from foreclosure to pay business loan on petitioner's return petitioner claimed a dependency_exemption for florence h ratliff who was listed on the return as petitioner's companion petitioner was not married to florence h ratliff ms ratliff in or nor were they related on his federal_income_tax return petitioner deducted dollar_figure as a net_operating_loss_carryover from and the notice_of_deficiency in the notice_of_deficiency respondent disallowed dollar_figure of the claimed foreclosure_loss allowing the remaining dollar_figure as an interest_expense respondent also disallowed the claimed dependency_exemption for ms ratliff finally respondent disallowed the claimed dollar_figure net_operating_loss_carryover for on the basis that petitioner failed to timely elect to carryforward his net operating losses from tax years and moreover respondent determined that petitioner had not established that any portion of those prior years' losses would be available for respondent accordingly increased petitioner's taxable_income by dollar_figure the record does not indicate how petitioner arrived at the dollar_figure figure his borrowings from ncb totaled dollar_figure opinion issue foreclosure_loss the first issue we consider is whether petitioner is entitled to the claimed foreclosure_loss deduction in petitioner argues that the jensen road property was constructed as a spec house and as such constituted business or investment_property he asserts that even though the jensen road house was used as his and ms head's residence after the anticipated sale of the house fell through the house retained its business character because it was used to obtain financing for his retail coin and stamp business respondent disagrees contending that once petitioner used the jensen road house as his and ms head's residence the business or investment character if any of the jensen road property terminated thus respondent asserts the foreclosure_loss is not deductible as it was sustained in connection with property held by petitioner for personal purposes sec_165 allows as a deduction any loss sustained by the taxpayer during the taxable_year not_compensated_for_by_insurance_or_otherwise however sec_165 limits deductions for losses of individuals to those incurred_in_a_trade_or_business incurred in a transaction for profit or as a result of a casualty or theft for tax law purposes a foreclosure has the same effect as a sale_or_exchange 311_us_504 quinn v commissioner tcmemo_1983_485 losses attributable to the sale of a family residence are nondeductible personal losses sec_262 35_tc_221 affd 298_f2d_583 2d cir doerries v commissioner tcmemo_1991_ sec_1_262-1 income_tax regs the burden of proving that petitioner is entitled to deduct the loss rests with petitioner see 290_us_111 while we accept petitioner's testimony that he originally built the jensen road house for investment purposes the investment character of the house terminated when the house became petitioner's personal_residence in date the house remained petitioner's and ms head's residence for almost years and the house was used as ms head's residence after petitioner separated from her until foreclosure of the property took place in date petitioner presented no evidence regarding the extent or duration of his efforts to sell the jensen road property after the house was used as his residence we therefore conclude that the jensen road property was held by petitioner for personal and not investment purposes from date and at all relevant times thereafter petitioner asserts that because the jensen road property was used to secure a business loan it should be characterized for tax purposes as business property although petitioner may have used the equity in the jensen road property to secure a loan for business purposes that act in and of itself does not cause the character of the property to change from a personal_residence to business property the personal_use of the jensen road property had to terminate in order to effectuate a change_of the character of the property to a trade_or_business or profit-motivated use see 50_tc_1 6_tc_488 petitioner's coin and stamp business was not conducted on the jensen road property nor was the property used in connection with that business moreover petitioner did not terminate his personal_use of the property before or after obtaining the loan petitioner and ms head resided in the jensen road house for more than years prior to obtaining the loan they continued residing there during the operation of petitioner's business and even after petitioner's business failed further the proceeds from the bank loans were not used strictly for business purposes a portion of the proceeds was used for personal expenditures to conclude the jensen road property was neither an investment nor business property at any time after date accordingly petitioner's foreclosure_loss was personal and is not deductible under sec_165 issue dependency_exemption the second issue for consideration is whether petitioner is entitled to a dependency_exemption for ms ratliff in petitioner has the burden of proving that he is entitled to the exemption claimed rule a welch v helvering supra sec_151 provides an exemption for each of a taxpayer's dependents among other things a taxpayer must provide over half the support of any dependent during the calendar_year in order to claim the exemption sec_152 petitioner has failed to present any evidence on this issue accordingly petitioner is not entitled to the claimed dependency_exemption for ms ratliff in issue net_operating_loss_carryover the third issue for consideration is whether petitioner is entitled to a dollar_figure net_operating_loss_carryover from and to respondent claims that the net_operating_loss_carryover was fully absorbed in previous tax years petitioner disagrees sec_172 authorizes a net_operating_loss_deduction simply put a net_operating_loss is the excess of a taxpayer's deductions over his gross_income with certain modifications these modifications which are enumerated in sec_172 include capital_gains_and_losses personal_exemption deductions and nonbusiness deductions a net_operating_loss in a given year may be carried back for the preceding years and carried forward for the succeeding years sec_172 the taxpayer bears the burden of proving the fact and amount of the loss rule a ocean sands holding corp v commissioner tcmemo_1980_423 affd without published opinion 701_f2d_163 4th cir petitioner failed to present any evidence to substantiate the claimed carryover accordingly petitioner failed to meet his burden_of_proof with respect to this issue we therefore sustain respondent's determination issue sec_6651 additions to tax respondent determined additions to tax pursuant to sec_6651 for petitioner's and taxable years petitioner can avoid these additions to tax by proving that his untimely filings were due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 38_f3d_440 9th cir reasonable_cause requires a taxpayer to demonstrate that he exercised ordinary business care and prudence and was nevertheless unable to file a return within the prescribed time united_states v boyle supra pincite sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference united_states v boyle supra pincite petitioner was required to timely file federal_income_tax returns for and he filed those returns in date petitioner offered two explanations for untimely filing his return m y records and personal papers were pretty scattered at that time and a house laborer mistakenly took the box containing petitioner's records to the garbage dump forcing petitioner to reconstruct important figures petitioner's justification is insufficient construction of the house was completed in date and according to petitioner's testimony he discovered the records were mistakenly taken about a week or so after the incident occurred the tax_return to which such documents might have related was petitioner's return which was due to be filed on date almost years after the records were scattered moreover petitioner failed to offer any explanation for his failure to timely file his federal_income_tax return because petitioner has failed to show reasonable_cause for the late filing of either his or federal_income_tax return we sustain respondent's determination of the sec_6651 additions to tax to reflect the foregoing for respondent decision will be entered
